Citation Nr: 0018384	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99-05 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
posttraumatic stress disorder, currently evaluated as 70-
percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
September 1971.

This appeal stems from a December 1998 rating decision of the 
RO that denied the claims at issue.

The RO has not obtained existing VA psychiatric records that 
pertain to the veteran's ongoing treatment, including his 
participation in a "day program," nor has it apparently 
obtained all pertinent records from the Social Security 
Administration.  See Murincsak v. Derwinski, 2 Vet. App.  363 
(1992); Odiorne v. Principi, 3 Vet. App. 456 (1992).  
Nonetheless, the Board of Veterans' Appeals (Board) finds 
that since the examination data already of record is more 
than adequate to award the full benefit sought, a remand is 
unnecessary in this instance.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Due to his service-connected posttraumatic stress 
disorder, the veteran has been found to be totally impaired 
from an occupational stand point.  It would be very 
difficult, if not impossible for him to handle the 
responsibilities of daily life.  The veteran has had symptoms 
of intrusive thoughts, disturbed sleep, frequent nightmares, 
flashbacks, hallucinations, avoidance, numbing, and 
hypervigilance.  He has been unable to form close 
relationships, he has felt estranged from significant people 
in his life, and has had major depression that cannot be 
dissociated from his service-connected posttraumatic stress 
disorder.

3.  The veteran's Global Assessment of Functioning has 
recently ranged from 40 to 51, the highest assessment, 
however, being obtained only after hospitalization.


CONCLUSION OF LAW

The schedular criteria for a 100-percent disability 
evaluation for posttraumatic stress disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107.  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant evidence has been properly 
developed and that there is no further duty to assist in 
order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107.  The Board notes that this case does not 
involve the initial rating assigned to the veteran's 
posttraumatic stress disorder, and thus the "staged 
ratings" paradigm of Fenderson v. West, 12 Vet. App. 119 
(1999) does not apply in this case.  Rather, his current 
level of functioning is the main consideration here.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (in evaluating 
the veteran's disability, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern).



I.  Facts

A form DD 214 in the claims file shows that the veteran 
received the Combat Infantryman Badge; he was apparently 
involved in combat in the Republic of Vietnam.

The veteran was examined by VA in July 1997.  He reported 
that while in Vietnam he had gone on combat patrols, served 
as a perimeter guard, traveled in convoys that came under 
enemy fire, was at base camps that were attacked, 
participated in search-and-destroy missions, and saw enemy 
and friendly soldiers killed.  He also reportedly witnessed 
enemy soldiers being tortured.  A history of heroin addiction 
was also reported.  His last job, he indicated, had been in 
1981, as a policeman.  Subjectively, he voiced all the 
symptoms of combat-induced posttraumatic stress disorder.  He 
had recurrent intrusive thoughts of combat, and distressing 
dreams of combat experiences.  He stated that sometimes he 
would feel as if he were back in Vietnam.  When this would 
happen, he would reexperience a traumatic event.  He would 
experience intense psychological distress when encountering 
signs and smells that reminded him of Vietnam.  He would 
avoid television, movies and celebrations with firecrackers, 
that remind him of Vietnam.  He did not find pleasure in 
activities that previously were enjoyable, and he showed 
greatly diminished interest in everyday activities.  He was 
unable to form close relationships and had felt estranged 
from significant people in his life.  He felt he had no 
future, and was very pessimistic about solving his problems.  
He reported being hypervigilant, and experienced difficulty 
concentrating.  He had "hit the ground" on many occasions 
when startled by a loud noise.

Objectively on that examination, the veteran apparently 
tested much like other veterans who had been diagnosed with 
posttraumatic stress disorder.  He also tested for a high 
level of depressive symptoms, and had "very serious" 
psychopathology.  He was extremely suspicious and socially 
withdrawn, and he would tend to have problems with memory and 
concentration.  The magnitude of his disorder would make 
handling the responsibilities of daily life very difficult, 
if not impossible, the examiner opined.  Testing supported 
the diagnosis of posttraumatic stress disorder (delayed 
onset) and major depressive disorder.  Posttraumatic stress 
disorder had played a major role in the veteran's 
unproductive occupational pursuits, his inability to 
establish and maintain meaningful personal relationships, and 
his prolonged use of illegal drugs, it was determined.  The 
veteran's Global Assessment of Functioning was considered to 
be 40.

The veteran was hospitalized by VA from January to February 
1998.  He had felt isolated and depressed, with increasing 
nightmares and flashbacks.  He had presented with a full 
range of posttraumatic stress disorder symptoms, including 
nightmares, intrusive thoughts, insomnia, social withdrawal, 
emotional numbing, isolation, and problems with anger and 
depression.  During hospitalization the veteran reportedly 
"worked hard" on all aspects of his posttraumatic stress 
disorder.  At discharge, he was diagnosed with posttraumatic 
stress disorder; his Global Assessment of Functioning was 
considered to be 51.

The veteran was examined by VA in March 1998.  It was noted 
that he was using various medications for treatment of 
various problems related to his posttraumatic stress 
disorder: anxiety, depression and sleep disturbance.  He 
continued to report the full range of posttraumatic stress 
disorder-related symptoms, including reexperiencing traumas 
that occurred while in Vietnam, avoidance of stimuli 
reminiscent of Vietnam, emotional numbing, and hyperarousal.  
The veteran stated that he has experienced intense feelings 
of guilt, shame, anger, and worthlessness since his return 
from function.  He reported an increase in reexperiencing 
symptomatology and feelings of depression since his previous 
examination.  Objective testing suggested severe depression, 
although the veteran denied having a suicidal plan or intent.  
He reportedly had weekly nightmares, daily intrusive thoughts 
and ongoing avoidance, numbing and increased arousal.  He was 
diagnosed with posttraumatic stress disorder and a major 
depressive disorder, recurrent and severe.  His Global 
Assessment of Functioning was found to be 40.

A November 1998 Social Security Administration decision 
reveals that veteran had "severe" impairments including 
posttraumatic stress disorder.  The decision was stated to be 
fully favorable.

The veteran was examined by VA in December 1998.  He did 
report auditory and visual hallucinations that were 
hypnopompic in nature.  That is, when he would awaken from 
sleep he would see and hear "spirits."  His Global 
Assessment of Functioning currently was 50, and this was 
considered the highest it had been for the past year.  The 
examiner noted that "clearly" this veteran's posttraumatic 
stress disorder and depression made it difficult, if not 
impossible, for the veteran to be employed currently.  It was 
considered possible that in the next few years that the 
veteran could reach a point of being employed, at least part-
time, but that this was impossible to predict.  It was noted 
that the veteran's history of substance abuse was not 
contributing to the current difficulties.

At a November 1999 Travel Board hearing the veteran testified 
that he had last worked in 1981, as a police officer.  He 
indicated that he had tried to work since then, but had not 
been able to secure a job.  He noted indicated that the 
Social Security Administration, in 1998, had awarded him 
benefits because of his posttraumatic stress disorder.  The 
veteran had been separated from his wife since 1978, and had 
not been remarried, it was reported.  He indicated that he 
last had a girlfriend perhaps five or six years earlier.  He 
disclosed that he did not have any particularly close 
friends, and discussed the intermittent contact he had with 
his children.  He asserted that he would have terrible dreams 
three or four times per week, and he would wake up with night 
sweats and "palpitation" of the heart.


II.  Law and analysis

Since the veteran's claim for an increased rating (and even 
his original service-connection claim) followed the 1996 
amendments to the psychiatric criteria of the Schedule for 
Rating Disabilities, 38 C.F.R. § Part 4, only the current 
regulations apply in this case.  VAOPGCPREC 3-2000; cf. 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); Dudnick v. 
Brown, 10 Vet. App. 79 (1997).

Under the applicable rating criteria, the veteran's 
posttraumatic stress disorder has been evaluated as 70 
percent disabling.  This evaluation contemplates occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100-percent evaluation is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or one's own name.

The Board notes that the 100-percent criteria contemplate 
that the service-connected psychiatric disability creates 
total occupational and social impairment.  Recent examination 
data tend to support such a finding in this case.  The 
veteran has recently been noted to be unemployable due to his 
psychiatric problems.  One examiner opined that perhaps in 
future years, the veteran might only become capable of part-
time employment.  The veteran recently reported hypnopompic 
hallucinations.  Moreover, the veteran has recently been 
noted to be essentially unable to handle the responsibilities 
of daily life.  This more closely approximates the criteria 
of the 100-percent evaluation than the 70-percent evaluation.

The Board notes that these evaluation criteria do not require 
that a claimant must have all such listed symptoms to obtain 
the corresponding rating.  The Global Assessments of 
Functioning provided on the most recent examinations are 
instructive as to the veteran's recent level of impairment 
due to his service-connected posttraumatic stress disorder.  
These assessments have ranged from 40 to 51, but have often 
been found to be around the lower end of that range.  
Notably, the score of 51 was obtained only after prolonged 
hospitalization, and it was not clearly sustained thereafter.

A Global Assessment of Functioning of 40 represents some 
impairment in reality testing or communication, e.g. speech 
is at times illogical, obscure, or irrelevant; or there is 
major impairment in several areas such as work or school, 
family relations, judgment, thinking or mood, such as a 
depressed adult avoiding friends, neglecting family and being 
unable to work.  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  A Global 
Assessment of Functioning of 50 is representative of 
"serious" symptoms, including the inability to hold a job.  
A Global Assessment of Functioning of 51 represents moderate 
symptoms.  Since DSM-IV is cited by regulation as a binding 
medical authority, the Board finds that it is appropriate to 
state how a specific Global Assessment of Functioning is 
defined.  38 C.F.R. § 4.130.  Cf. Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991); Cohen v. Brown, 10 Vet. App. 128 
(1997).

These Global Assessments of Functioning have been quite low, 
showing the veteran to be unemployable, with the 
responsibilities of daily life being very difficult, if not 
impossible for him to handle.  Recent examination data 
support the view that the veteran still faces total 
occupational and social impairment due to his service-
connected posttraumatic stress disorder, and the conclusions 
of the Social Security Administration, while not binding on 
VA and admittedly addressing some of his other nonservice-
connected disabilities, nonetheless are persuasive in this 
case.

For the foregoing reasons, the Board finds that the 100-
percent criteria have been met regarding the veteran's 
service-connected posttraumatic stress disorder.  The Board 
notes that the diagnosis of depression has not been 
dissociated from his service-connected posttraumatic stress 
disorder, and, in fact, the March 1998 VA examination shows 
that that his depression was related to the service-connected 
disability.  To the extent that this depression cannot be 
separately assessed and is actually part of this service-
connected disability, it must be rated as if part of the 
service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181 (1998), citing 61 Fed. Reg. 52,698 (1996).

The Board also holds that since a schedular 100-percent 
evaluation has been assigned to the veteran's posttraumatic 
stress disorder, his claim of a total rating for compensation 
purposes based on individual unemployability is moot.  See 
Green v. West, 11 Vet. App. 472, 476 (1998), (citing Vettese 
v. Brown, 7 Vet. App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 
Fed. Reg. 52375 (1999).  This latter claim, therefore, is 
properly dismissed.  38 U.S.C.A. § 7105(d)(5).

All doubt in this case has been resolved in the veteran's 
favor.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, 
Diagnostic Code 9411.


ORDER

Entitlement to a 100-percent disability evaluation for 
posttraumatic stress disorder is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

Entitlement to a total rating for compensation purposes based 
on individual unemployability is dismissed.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 


